Citation Nr: 0913542	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  02-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of head 
wound trauma, manifested by anxiety, tremors, and headaches, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1964 to September 
1968 and he is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a November 2006 decision, the Board denied the Veteran's 
increased rating claim for residuals of head wound trauma, 
manifested by anxiety, tremors, and headaches, rated as 30 
percent disabling and granted a separate 10 percent rating 
for occipital neuralgia.  The Veteran appealed the portion of 
the Board's decision denying an increased rating for 
residuals of head wound trauma, manifested by anxiety, 
tremors, and headaches to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2008 Order, the Court 
vacated the appealed portion of the November 2006 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with a May 2008 Joint Motion for 
Remand. 


FINDING OF FACT

In correspondence received in May 2008 and March 2009, prior 
to the promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for an increased rating for 
residuals of head wound trauma, manifested by anxiety, 
tremors, and headaches, currently evaluated as 30 percent 
disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the claim for an increased rating for residuals 
of head wound trauma, manifested by anxiety, tremors, and 
headaches, currently evaluated as 30 percent disabling, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  In 
correspondence received in May 2008 and March 2009, the 
Veteran withdrew his claim for increased rating for residuals 
of head wound trauma, manifested by anxiety, tremors, and 
headaches, currently evaluated as 30 percent disabling.  
Additionally, in an April 2009 memorandum, the Veteran's 
representative reiterated that the Veteran wished to withdraw 
his appeal.  There remains no allegations of errors of fact 
or law for appellate consideration of this issue.  
Accordingly, the Board does not have jurisdiction to review 
this claim and it is dismissed.

Accordingly, the Board does not have jurisdiction to review 
the appeal and there is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


